DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-30 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement dated 03/23/2022 is acknowledged by the Examiner. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim(s) 1-3, 12-15, 24-26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan et al, US 2017/0171855 hereafter Sundararajan in view of AIJAZ, US 2017/0318468 hereafter AIJAZ. 

As for claim 1, Sundararajan discloses:
An apparatus for wireless communication at a user equipment (UE) (Sundararajan,, FIG. 2, 204, 404, 405, [0045], [0076]-[0078] The UE including a memory 405 and processor 404), comprising: 
a memory; and one or more processors coupled to the memory, the memory and the one or more processors (Sundararajan,, FIG. 2, 204, 404, 405, [0045], [0076]-[0078] The UE including a memory 405 and processor 404) configured to: 
a sensing procedure, for sensing availability of a resource, based at least in part on one or more state parameters (Sundararajan, [0081], Determining/sensing the availability of uplink resources based on the control information including modulation and coding scheme (MCS)); and 
perform the sensing procedure to sense availability of the resource (Sundararajan, [0081], Determining/sensing the availability of uplink resources based on the control information including modulation and coding scheme (MCS)).

Sundararajan does not explicitly disclose determine a state associated with a sensing procedure and sense availability of the resource based at least in part on determining the state. 

However, AIJAZ discloses determine a state associated with a sensing procedure (AIJAZ, [0058]-[0061], Determining a state associated with sensing/determining the slice) and sense availability of the resource based at least in part on determining the state (AIJAZ, [0059], Sense the resource utilization based on the state parameters).

It would have been obvious of one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Sundararajan with determine a state associated with a sensing procedure and sense availability of the resource based at least in part on determining the state as taught by AIJAZ to provide improved resource allocation in wireless networks (AIJAZ, [0004]). 

As for claim 2, Sundararajan discloses:
The one or more state parameters include at least one of a channel busy ratio, a channel occupancy ratio, a modulation and coding scheme (Sundararajan, [0070], [0081], The control information including modulation and coding scheme (MCS)), a transport block size, a frequency allocation size, a frequency of transmission, or a priority associated with a transmission.

As for claim 3, Sundararajan does not explicitly disclose:
The one or more processors, when determining the state, are configured to determine the state as a function of the one or more state parameters.

	However, AIJAZ discloses the one or more processors, when determining the state, are configured to determine the state as a function of the one or more state parameters (AIJAZ, [0064], Determining the state based on one or more factor/parameters).

It would have been obvious of one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Sundararajan with the one or more processors, when determining the state, are configured to determine the state as a function of the one or more state parameters as taught by AIJAZ to provide improved resource allocation in wireless networks (AIJAZ, [0004]). 

As for claim 12, AIJAZ discloses:
The determining the state is based at least in part on a Markov decision process (AIJAZ, [0058]-[0061], Determining the state using a Markov decision process).

As for claim 13, Sundararajan discloses:
A method of wireless communication performed by a user equipment (UE), comprising: 
a sensing procedure, for sensing availability of a resource, based at least in part on one or more state parameters (Sundararajan, [0081], Determining/sensing the availability of uplink resources based on the control information including modulation and coding scheme (MCS)); and 
performing the sensing procedure to sense availability of the resource (Sundararajan, [0081], Determining/sensing the availability of uplink resources based on the control information including modulation and coding scheme (MCS)).

Sundararajan does not explicitly disclose determine a state associated with a sensing procedure and sense availability of the resource based at least in part on determining the state. 

However, AIJAZ discloses determine a state associated with a sensing procedure (AIJAZ, [0058]-[0061], Determining a state associated with sensing/determining the slice) and sense availability of the resource based at least in part on determining the state (AIJAZ, [0059], Sense the resource utilization based on the state parameters).

It would have been obvious of one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Sundararajan with determine a state associated with a sensing procedure and sense availability of the resource based at least in part on determining the state as taught by AIJAZ to provide improved resource allocation in wireless networks (AIJAZ, [0004]). 

As for claim 14, Sundararajan discloses:
The one or more state parameters include at least one of a channel busy ratio, a channel occupancy ratio, a modulation and coding scheme (Sundararajan, [0070], [0081], The control information including modulation and coding scheme (MCS)), a transport block size, a frequency allocation size, a frequency of transmission, or a priority associated with a transmission.

As for claim 15, Sundararajan does not explicitly disclose:
The one or more processors, when determining the state, are configured to determine the state as a function of the one or more state parameters.

	However, AIJAZ discloses the one or more processors, when determining the state, are configured to determine the state as a function of the one or more state parameters (AIJAZ, [0064], Determining the state based on one or more factor/parameters).

It would have been obvious of one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Sundararajan with the one or more processors, when determining the state, are configured to determine the state as a function of the one or more state parameters as taught by AIJAZ to provide improved resource allocation in wireless networks (AIJAZ, [0004]). 

As for claim 24, AIJAZ discloses:
The determining the state is based at least in part on a Markov decision process (AIJAZ, [0058]-[0061], Determining the state using a Markov decision process).

As for claim 25, Sundararajan discloses:
 A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE) (Sundararajan, FIG. 2, 204, 404, 405, [0045], [0076]-[0078] The UE including a memory 405 and processor 404), cause the UE to: 
a sensing procedure, for sensing availability of a resource, based at least in part on one or more state parameters (Sundararajan, [0081], Determining/sensing the availability of uplink resources based on the control information including modulation and coding scheme (MCS)); and 
perform the sensing procedure to sense availability of the resource (Sundararajan, [0081], Determining/sensing the availability of uplink resources based on the control information including modulation and coding scheme (MCS)).

Sundararajan does not explicitly disclose determine a state associated with a sensing procedure and sense availability of the resource based at least in part on determining the state. 

However, AIJAZ discloses determine a state associated with a sensing procedure (AIJAZ, [0058]-[0061], Determining a state associated with sensing/determining the slice) and sense availability of the resource based at least in part on determining the state (AIJAZ, [0059], Sense the resource utilization based on the state parameters).

It would have been obvious of one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Sundararajan with determine a state associated with a sensing procedure and sense availability of the resource based at least in part on determining the state as taught by AIJAZ to provide improved resource allocation in wireless networks (AIJAZ, [0004]). 

As for claim 26, Sundararajan discloses:
The one or more state parameters include at least one of a channel busy ratio, a channel occupancy ratio, a modulation and coding scheme (Sundararajan, [0070], [0081], The control information including modulation and coding scheme (MCS)), a transport block size, a frequency allocation size, a frequency of transmission, or a priority associated with a transmission.

As for claim 28, Sundararajan discloses:
An apparatus for wireless communication, comprising: 
means for determining (Sundararajan, FIG. 2, 204, 404, 405, [0045], [0076]-[0078] The UE including a memory 405 and processor 404) a sensing procedure, for sensing availability of a resource, based at least in part on one or more state parameters (Sundararajan, [0081], Determining/sensing the availability of uplink resources based on the control information including modulation and coding scheme (MCS)); and 
means for performing the sensing procedure to sense availability of the resource (Sundararajan, [0081], Determining/sensing the availability of uplink resources based on the control information including modulation and coding scheme (MCS)).

Sundararajan does not explicitly disclose determine a state associated with a sensing procedure and sense availability of the resource based at least in part on determining the state. 

However, AIJAZ discloses determine a state associated with a sensing procedure (AIJAZ, [0058]-[0061], Determining a state associated with sensing/determining the slice) and sense availability of the resource based at least in part on determining the state (AIJAZ, [0059], Sense the resource utilization based on the state parameters).

It would have been obvious of one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Sundararajan with determine a state associated with a sensing procedure and sense availability of the resource based at least in part on determining the state as taught by AIJAZ to provide improved resource allocation in wireless networks (AIJAZ, [0004]). 

As for claim 29, Sundararajan discloses:
The one or more state parameters include at least one of a channel busy ratio, a channel occupancy ratio, a modulation and coding scheme (Sundararajan, [0070], [0081], The control information including modulation and coding scheme (MCS)), a transport block size, a frequency allocation size, a frequency of transmission, or a priority associated with a transmission.

Allowable Subject Matter

4.	Claims 4-11, 16-23, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: XU et al, US 2020/0100286 paragraph [0286] discloses the RSPS threshold and the time window and paragraph [0505] discloses the gNB determines the reference duration. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469